This is a pretended appeal from the county court of Major county wherein the defendant was convicted of the crime of malicious trespass upon an inclosed field after having been expressly forbidden to enter said field, and his punishment fixed at a fine of $5 and the costs of the action.
The judgment of conviction was rendered on the 13th day of March, 1917. The petition in error and case-made were not filed in this court until the 17th day of August, 1917, more than 120 days after the rendition of judgment in the lower court. This being a conviction for a misdemeanor, the longest period of time allowed by the statute for perfecting an appeal from the judgment is 120 days.
This court has no jurisdiction to entertain an appeal from a judgment of conviction for a misdemeanor filed in this court on a day later than the 120th day after the rendition of judgment. Therefore the appeal is dismissed in accordance with the opinion of this court in numerous decisions, among which are the following: Eaton v. State, 7 Okla. Crim. 48, 121 P. 1089; Welch v. State, 9 Okla. Crim. 33, 130 P. 514; Jones v. State,4 Okla. Crim. 660, 112 P. 760; Bates v. State, 5 Okla. Crim. 249,114 P. 271; High v. State, 9 Okla. Crim. 183, 131 P. 189.